                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                                 CRIMINAL ACTION
           v.
                                                                 NO. 91-00518
 JORGE FIGUEROA


PAPPERT, J.                                                                   November 4, 2020

                                       MEMORANDUM

       Jorge Figueroa asks the Court to grant him compassionate release. The Court

denies the Motion because extraordinary reasons do not warrant Figueroa s release,

and the 18 U.S.C. § 3553(a) factors counsel against releasing him.

                                                 I
       In a prior opinion denying Figueroa s request for a reduced sentence under 18

U.S.C. § 3582(c)(2), the Court recounted the circumstances of his convictions leading to

the life sentence and concurrent 262-month sentence from which he now seeks relief:

               In 1991, Figueroa pled guilty to a four count indictment charging
       him with conspiracy to import and distribute cocaine, importation of
       cocaine, aiding and abetting the importation of cocaine and interstate
       travel in aid of racketeering enterprises. See United States v. Figueroa,
       No. 91-518-1, 1996 WL 426690, at *1 (E.D. Pa. July 29, 1996). Figueroa
       admitted to his efforts to “establish Philadelphia as a major port of entry
       for cocaine of the Cali cartel of Colombia.”1 United States v. Figueroa, No.
       91-518-01, 1992 WL 301285, at *3 (E.D. Pa. Oct. 14, 1992). After pleading
       guilty, Figueroa testified at the trial of two of his co-conspirators,
       reiterating the factual basis for his guilty plea and explaining that the
       initial cocaine shipment which led to his arrest was merely a “trial run”

       1 The Cali Cartel was, at its height, the most powerful drug trafficking organization in the
world and was responsible for much of the cocaine that was brought into the United States in the
1990s. See Press Release, United States Department of the Treasury, Treasury Lifts Sanctions on
the Defunct Colombian Business Empire led by the Rodriguez Orejuela Family (June 19, 2014)
https://www.treasury.gov/press-center/press-releases/Pages/jl2436.aspx; see UNITED STATES
DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT ADMINISTRATION, DEA-94086, THE CALI CARTEL: THE
NEW KINGS OF COCAINE (1994), https://www.ncjrs.gov/pdffiles1/Digitization/152436NCJRS.pdf.



                                                 1
       for larger shipments to come and that if it failed the Colombians would be
       “disappointed” and wouldn t use him anymore. Id. at *8.

              At his sentencing, Figueroa attempted to withdraw his guilty plea
       claiming, among other things, that he was unaware of the nature and
       consequences of his plea, that he didn t understand what was being
       presented to him during the plea colloquy and that his lawyer nudged his
       elbow to signal how he should answer the Court s questions. See id.
       Judge Yohn denied Figueroa s Motion, stating that “the defendant s
       testimony is completely lacking in credibility. Indeed, rarely, if ever, has
       this court seen a witness who was more obviously lying than this
       defendant.” Id. at *6.

              Judge Yohn . . . [imposed] a life sentence, which the Third Circuit
       Court of Appeals affirmed. See United States v. Figueroa, 8 F.3d 813 (3d.
       Cir. 1993).2

               Figueroa s incarceration did not, however, hinder his drug
       trafficking career. From 2000 to 2005, Figueroa and his co-conspirators
       brought large quantities of cocaine from Colombia into the United States
       through a port in Brooklyn, New York. See Transcript at 7:24–25, 20:7–
       11, United States v. Jorge Figueroa, No. 04-515 (E.D.N.Y. Oct. 9, 2007),
       ECF No. 600. Figueroa pled guilty in 2007 to conspiracy to import more
       than five kilos of cocaine, see Judgment, United States v. Jorge Figueroa,
       No. 04-515 (E.D.N.Y. Dec. 7, 2018), ECF No. 429; indeed, he was
       determined to be responsible for 150 kilograms and on March 7, 2008 was
       sentenced to 324 months imprisonment, to run concurrent with his life
       sentence for the 1991 conviction.3 See id; see Transcript at 16:14–16,
       United States v. Jorge Figueroa, No. 04-515 (E.D.N.Y. Oct. 9, 2007), ECF
       No. 600.

(Memorandum Opinion Denying Sentence Reduction at 1–3, ECF No. 76.)

       So far, Figueroa has served 29 years of his life sentence and about 12 and a half

years of his concurrent 262-month sentence. See (Mot. for Release at 6); Order



       2 In 1996, Figueroa filed a motion pursuant to 18 U.S.C. § 3582(c)(2) for a reduction in his
sentence based on amendment 505 to the United States Sentencing Guidelines. The court denied
the motion, finding that the amendment did not change Figueroa s base offense level. United States
v. Figueroa, No. 91-518-1, 1996 WL 426690, at *1 (E.D. Pa. July 29, 1996).

       3 On November 29, 2018, the district court for the Eastern District of New York reduced
Figueroa s concurrent sentence from 324 months to 262 months after, as here, Figueroa moved for a
reduction of his sentence pursuant to amendment 782. Order, United States v. Jorge Figueroa, No.
04-515 (E.D.N.Y. Dec. 7, 2018), ECF No. 608.


                                                 2
Reducing Sentence, United States v. Jorge Figueroa, No. 04-515 (E.D.N.Y. Dec. 7, 2018),

ECF No. 608. Following the onset of the COVID-19 pandemic, Figueroa petitioned the

warden of his prison for reduction of his sentence to time served. See (Mot. for Release,

Exhibit C, ECF No. 84). The warden denied the request. (Id.)

      Having exhausted his prison remedies, Figueroa now moves for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). (Mot. for Release at 3.) He argues that his age,

condition as a cancer survivor, obesity and high blood pressure “place him in a category

of elevated risk for complications from COVID-19.” (Id.) But, although Figueroa

continues to medicate for hyperthyroidism, he has been cancer-free for approximately

twenty-six years. He is 61 years old and his medical records confirm that he is mildly

obese and has elevated blood pressure but reveal no other active health problems.

                                            II
      A district court may reduce an inmate s sentence as a form of compassionate

release if “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A). As the Third Circuit has explained, “the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020). Rather, “courts around the country have only granted compassionate

release where the defendant suffers from a serious condition that increases the

likelihood of severe consequences from [COVID-19].” United States v. Perri, No. 2:15-

CR-486, 2020 WL 6324384, at *2 (E.D. Pa. Oct. 28, 2020) (internal quotation marks and

citation omitted). Before releasing an inmate, a court must also “consider[] the factors

set forth in section 3553(a).” 18 U.S.C. § 3582(c)(1)(A). Relevant factors include, among

others, the nature and circumstances of the offense, the history and characteristics of


                                            3
the defendant, the need for the sentence imposed to afford adequate deterrence to

criminal conduct and to protect the public from future crimes of the defendant. See 18

U.S.C. § 3553(a)(1–2).

                                             A

       Figueroa s medical conditions do not present an extraordinary and compelling

reason for his release. As noted, his only active health problems are hyperthyroidism,

obesity and high blood pressure. To be sure, the Centers for Disease Control and

Prevention report that there is “consistent evidence” that obesity “put[s] individuals at

increased risk for severe illness from COVID-19” and “mixed evidence” that high blood

pressure does so. Coronavirus Disease 2019, Your Health, Centers for Disease Control

and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/evidence-table.html (last visited November 3, 2020). Yet Figueroa s body

mass index and health records indicate that he is only slightly obese and that he takes

medication to regulate his blood pressure and feels only mild, if any, effects from his

condition. In addition, hyperthyroidism is not a risk factor for COVID-19. See, e.g.,

United States v. Tartaglione, 2020 WL 3969778, at *6 (E.D. Pa. July 14, 2020)

(hyperthyroidism presented by 64-year-old is “not the kind of condition[] that place[s]

her at a uniquely high risk of grave illness or death if infected by COVID-19.”)

Figueroa also cites his age as a risk factor. (Mot. for Release at 3.) At 61 years old,

Figueroa may be at a higher risk than a younger person of severe illness should he

contract COVID-19, but he is not in the highest risk group “among those aged 85 or

older.” Coronavirus Disease 2019, Your Health, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-




                                             4
adults.html (last visited November 3, 2020).

       Given Figueroa s lack of other risk factors, his age, hyperthyroidism, obesity and

high blood pressure fall short of presenting an extraordinary and compelling reason for

his release. Cf. United States v. Takewell, No. CR 3:14-00036, 2020 WL 4043060, at *2–

3 (W.D. La. July 17, 2020) (reaching same conclusion for an obese inmate with

hypertension); United States v. Jones, No. 2:18-CR-137, 2020 WL 3969912, at *4 (N.D.

Ind. July 14, 2020) (same for inmate who also has Type II Diabetes); United States v.

Gordon, No. 15-20609, 2020 WL 3971013, at *3 (E.D. Mich. July 14, 2020) (same for an

obese inmate with hypertension); United States v. Hayes, No. 3:18-CR-37-J-34JBT, 2020

WL 3611485, at *2 (M.D. Fla. July 2, 2020) (same); United States v. Wax, No. CR 14-251

(FLW), 2020 WL 3468219, at *2–3 (D.N.J. June 25, 2020) (same).

                                            B

       Even if extraordinary and compelling reasons existed, the § 3553(a) factors

counsel against releasing Figueroa now, just as they counseled against reducing his

sentence in 2019. The nature and circumstances of each of his offenses were heinous.

He led a drug trafficking conspiracy that, by his own admission, sought to “establish

Philadelphia as a major port of entry for cocaine of the Cali cartel of Colombia.”

Figueroa, 1992 WL 301285, at *3. Then—while serving a life sentence for that crime—

he conspired again to bring large quantities of cocaine from Colombia into the United

States, this time through a port in Brooklyn, New York. See Transcript at 7:24–25,

20:7–11, United States v. Jorge Figueroa, No. 04-515 (E.D.N.Y. Oct. 9, 2007), ECF No.

600. Both Figueroa s role in the conspiracy and the conspiracy itself weigh against

release.




                                            5
       Again, like in 2019, Figueroa s history and characteristics militate against

release. Although he has taken steps toward education and is reportedly a model

inmate, the Court cannot look past his initial crime and subsequent conviction while

incarcerated. Those realities outweigh any positive accomplishments in prison.

Similarly, releasing Figueroa now, when he has served only slightly more than half of a

262-month sentence and 29 years of a life sentence imposed when he was 32 years old,

would undermine the need for the sentence to deter others from engaging in large-scale

narcotics trafficking (to say nothing of how release would undermine the need to deter

future crimes Figueroa himself might well commit).

       Figueroa also argues he poses no risk of recidivism, in part because he will be on

supervised release for five years following his release. (Mot. for Release at 17.) But his

conviction for participating in a large-scale narcotics conspiracy while incarcerated

belies the claim that supervised release would deter him. Figueroa also notes that the

Government would likely initiate deportation proceedings against him upon his release

from prison. This, he argues, favors release because he would not be a danger to the

community if deported. (Id. at 17–18.) But this argument fails because, as the

Government points out, Figueroa will likely end up in prolonged deportation

proceedings, which could lead to detention conditions worse than what he faces now.

See (Gov t Resp. at 17 n.3 (citing United States v. Prelaj, 2020 WL 3642029, at *3

(S.D.N.Y. July 6, 2020) (“By granting Prelaj s motion for compassionate release, the

Court would likely be increasing his chances of contracting COVID-19, since release

from his federal sentence would likely result in Prelaj s transfer to a different, and

presumably less healthy, immigration facility due to his immigration detainer.”); United




                                             6
States v. Sandoval, 2020 WL 3077152, at *5–6 (W.D. Wash. June 10, 2020) (“[T]here is

no basis to conclude that Sandoval faces a significantly greater risk while in [BOP]

custody . . . than he would upon his release while in ICE custody pending removal.”)).

The Court cannot conclude that Figueroa poses little or no risk of recidivism. To the

contrary, his history suggests that he may reoffend and that he remains a danger to

society.

       An appropriate Order follows.

                                                BY THE COURT:



                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.




                                            7
